Citation Nr: 1647083	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for prostate cancer, to include elevated PSA levels.

4.  Entitlement to service connection for glaucoma, claimed as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The Board notes benefits may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2015).  In the present case, the record reflects that the Veteran has raised the issue of service connection for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the record reveals, however, that the agency of original jurisdiction (AOJ) (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

The Board notes that the Veteran submitted additional evidence, namely an internet article regarding the hazards of mercury dental fillings, following the issuance of the AOJ's most adjudication of his claim in the October 2014 statement of the case.  The Veteran has not expressly waived AOJ consideration of such record.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in October 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

2.  The Veteran does not have a disability for which service connection for a dental disorder for compensation purposes can be granted.

3.  The Veteran did not serve in the Republic of Vietnam from January 9, 1962, to May 7, 1975, or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971, and thus, he is not presumed to have been exposed to herbicides, and no direct in-service herbicide exposure is shown.

4.  There is no probative evidence that the Veteran was exposed to mustard gas during service, and does not have a disease presumptively related to such exposure.

5.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

6.  Prostate cancer, to include elevated PSA levels, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

7.  Glaucoma is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2015).

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2015).

3.  The criteria for service connection for prostate cancer, to include elevated PSA levels, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2015).

4.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the instant case, VA's duty to notify was satisfied by October 2012, November 2012, and January 2013 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  In this regard, during the course of the appeal, the Veteran identified records from St. Elizabeth Hospital (dental), Dr. Anderson (dental), and Dayton VA Medical Center (MC), dated from the 1980s.  Additionally, at least a portion of the Veteran's service records were destroyed in a fire.  In January 2013, the RO rendered a formal finding documenting their unsuccessful efforts to obtain outstanding service records and Dayton VAMC records in October 2012 and November 2012.  In May 2014, the Veteran reported that the records from St. Elizabeth Hospital and Dr. Anderson had been destroyed and that he has no other information or evidence to give VA to support his claims, further requesting that VA decide his claims as soon as possible.  Finally, the evidence shows that the Veteran has been in receipt of non-disability benefits from the Social Security Administration (SSA).  The RO requested records related to the Veteran's SSA benefits, but, in February 2000, SSA reported that all such records have been destroyed.  In view of this information, the Board finds that further efforts to obtain the aforementioned records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1-2).  All of the Veteran's other treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA dental examination and a VA physician rendered a medical opinion in September 2014 regarding the etiology of his diabetes mellitus and prostate cancer.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, while an examination and/or opinion was not provided with regard to the Veteran's claim for service connection for glaucoma, the Board finds that such is not necessary as he has solely claimed that such disorder is secondary to diabetes mellitus and, as service connection is denied herein for such disease, secondary service connection for glaucoma is precluded as a matter of law.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Laws & Regulations Governing Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307 (a)(6).

Diabetes mellitus and prostate cancer are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.

For a Veteran seeking service connection as a result of herbicide exposure in Korea, VA has provided that the in-service-incurrence-or-aggravation prong is satisfied by a presumption that Veterans serving in a qualifying unit between April 1, 1968, and August 31, 1971, were indeed "exposed during such service to an herbicide agent."  38 C.F.R. § 3.307(a)(6)(iv).

For claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current above-listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b). See Pearlman v. West, 11 Vet. App. 443, 446   (1998). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316 , which provides that: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition. 38 C.F.R. § 3.316 .

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Dental Disorder for Compensation Purposes

In June 2012, the Veteran filed a non-descript claim for "dental."  In September 2012, the RO called the Veteran and asked him to clarify the nature of his dental claim; however, the Veteran refused to discuss the matter over the phone.  During a September 2014 VA dental examination, the Veteran asserted that metal dental fillings placed in the military caused his current prostate cancer and diabetes mellitus.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of  establishing eligibility for outpatient dental treatment, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disorder for compensation purposes is not warranted.

Service treatment records show that teeth numbered 2, 15, 18, 30, and 31 were nonrestorable carious teeth.  See Dental Survey (April 2, 1951).  Following separation from service, service connection for dental treatment purposes only was established for such teeth in a September 1954 dental rating decision.  Service treatment records do not reflect that the Veteran sustained any dental trauma or injury, or note that bone loss occurred.
      
In September 2014, a VA dental examiner reported that the Veteran's in-service dental records show that he received several fillings during service, but show no indication of trauma.  The examiner noted that the Veteran is currently missing three of the five teeth that have been service-connected for treatment purposes (15, 18, and 31), has several supra-erupted teeth (1, 2, 26), and has one defective/broken filling (30).

Here, there is no competent evidence that the Veteran's current dental disorder is a disability for which VA compensation benefits are payable.  The record suggests that the Veteran has missing or lost teeth.  However, the September 2014 VA examiner affirmatively stated that the Veteran does not have impairment or abnormality of the maxilla, mandible, ramus, palate, or condyloid process, or bone loss.

Furthermore, the Veteran does not contend, and the evidence does not suggest, that he sustained trauma to the mouth or teeth during service, that his current dental problems were due to combat, or that he was a prisoner of war.  See 38 C.F.R. § 3.381(b).  To the extent that the Veteran received in-service treatment for periodontal disease, the Board notes that service connection for periodontal disease for compensation purposes is not legally permitted, and as a matter of law this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additionally, to the extent that the Veteran himself may be asserting the presence of a disability for which VA compensation benefits are payable, the Board notes that he is certainly competent to report his own symptoms, or matters within his personal knowledge, such as missing teeth.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, matters of medical diagnosis for disability not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a dental condition, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

As noted, there was no evidence of any in-service dental trauma that resulted in  loss of the mandible or maxilla, nonunion or malunion of the mandible or maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for a dental disorder for compensation purposes.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental disorder for compensation purposes.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Diabetes Mellitus and Prostate Cancer

The Veteran seeks service connection for diabetes mellitus and prostate cancer, to include elevated PSA levels, which he attributes to his in-service mercury dental fillings, exposure to herbicides in Korea, and/or exposure to mustard gas during basic training.  See Claim (September 2012); Statement (February 2013); Statement (July 2014).

From January 1951 to January 1954, the Veteran served on active duty.  The Veteran's DD Form 214 states that he did not perform any foreign and/or sea service.  Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of diabetes mellitus or prostate cancer.

In 2000, the Veteran was diagnosed with prostate cancer and diabetes mellitus.  See Private treatment record (July 12, 2000) (prostate cancer); August 3, 2003 (diabetes mellitus since 2000).

In September 2014, a VA dentist and a VA physician agreed that there is no medical literature linking mercury dental fillings to prostate cancer and/or diabetes mellitus.  Both experts concluded that the is no evidence that the Veteran's current diabetes mellitus and/or prostate cancer are related to service.

The Board finds that service connection for prostate cancer, to include elevated PSA levels, and diabetes mellitus is not warranted.

First, the Board finds that service connection for diabetes mellitus and prostate cancer is not presumed on the basis of exposure to an herbicide agent as there is no evidence that the Veteran served in the Republic of Vietnam or in or near the Korean DMZ.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In fact, his DD Form 214 explicitly states that he had no foreign or sea service.  Additionally, the Veteran served from January 1951 to January 1954, which is prior to the specific time period wherein exposure to an herbicide agent in Vietnam or the Korean DMZ was presumed to have occurred.  38 C.F.R. § 3.307(a)(6)(iv).

Second, while the Veteran has alleged exposure to mustard gas during basic training, there is no probative evidence that such occurred.  In this regard, while he is competent to state he was exposed to gas during basic training, he is not competent to identify such gas as mustard gas.  Moreover, there is no additional evidence corroborating such exposure.  Furthermore, he does not have a disease presumptively related to such exposure as diabetes mellitus and prostate cancer are not included in the list of diseases presumptively related to mustard gas exposure.

Third, the Board finds that service connection is not warranted on the basis of in-service incurrence of a chronic disease or continuity of symptomatology thereof since service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  To that end, the Veteran does not contend, and the evidence does not suggest, that he experienced symptoms of diabetes mellitus or prostate cancer during service or within one year after service.  Instead, treatment records show that both disorders were diagnosed in 2000, which was more than 40 years after separation from service.

Fourth, the Board finds that diabetes mellitus and prostate cancer are not otherwise related to service, to include the placement of his dental fillings.  To that end, the Board accords great probative weight to the September 2014 VA physician and dentist's opinions as both were predicated on an interview with the Veteran; a review of the record, to include his treatment records; and a physical examination with appropriate testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

In this regard, although treatment records show that the Veteran received dental fillings in service and that he was diagnosed with diabetes mellitus and prostate cancer after service, the September 2014 VA physician and dentist agreed that there is no evidence, to include medical literature, that dental fillings cause either disorder.  The examiners' opinions are internally consistent, and there is no competent medical evidence of record to refute these opinions.

The Board acknowledges the Veteran's statements indicating that in-service dental fillings, or exposure to mustard gas or herbicides, resulted in his current diabetes mellitus and prostate cancer.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra.  However, the Veteran's report of mustard gas exposure is not competent and is unsupported by the remainder of the record.  Furthermore, his claim of herbicide exposure is not credible as his report of Korean DMZ service is inconsistent with his service personnel records and there is no evidence otherwise suggesting that he was exposed to an herbicide agent.  Additionally, he has not demonstrated that he has the medical expertise to provide an opinion regarding the long term effects of dental fillings and diabetes mellitus and prostate cancer.  Accordingly, the Veteran's contentions are accorded no probative weight and, as such, have been outweighed by the more probative September 2014 VA examiners' opinions.

In sum, the Board must find that entitlement to service connection for prostate cancer, to include elevated PSA levels, and/or diabetes mellitus is not warranted as the probative evidence of record shows that neither disorder was causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  Therefore, service connection for such claimed disorders must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus and prostate cancer, to include elevated PSA levels.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

D.  Glaucoma

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that his glaucoma is related to service on a direct basis.  In this regard, the Board notes that service treatment records show that the Veteran's vision was normal upon entrance and separation from service.  Moreover, such disorder was not diagnosed until January 1998.  Furthermore, there is no competent evidence linking the Veteran's glaucoma directly to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Rather, the Veteran claims that his glaucoma is caused or aggravated by his diabetes mellitus.

However, as discussed previously, the Veteran is not entitled to service connection for diabetes mellitus.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for glaucoma as secondary to such disease.  See Sabonis, supra.  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his glaucoma, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for glaucoma as secondary to diabetes mellitus must be denied.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for glaucoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a dental disorder for compensation purposes is denied.

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer, to include elevated PSA levels, is denied.

Service connection for glaucoma, claimed as secondary to diabetes mellitus, is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


